IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOVON J. HUDSON,                           §       No. 221, 2021
                                               §
                Defendant Below,               §       Court Below – Superior Court
                Appellant,                     §       of the State of Delaware
        v.                                     §
                                               §       I.D. No. 1903012670 (N)
    STATE OF DELAWARE,                         §
                                               §
                Plaintiff Below,               §
                Appellee.                      §


                                 Submitted: July 28, 2021
                                Decided: October 1, 2021

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES,
Justices.

                                          ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we find it evident that the judgment below should

be affirmed on the basis of and for the reasons assigned in the Superior Court’s June

28, 2021 order denying the appellant’s motion for correction of an illegal sentence.

The Superior Court was under no obligation to hold, sua sponte, a competency

hearing before accepting the appellant’s guilty plea where, as here, there is no

evidence that the court was presented with any reason to doubt his competence.1


1
 Kostyshyn v. State, 51 A.3d 416, 420 (Del. 2012) (“Due Process requires the trial court to inquire
sua sponte as to the defendant’s competence in every case in which there is a reason to doubt the
defendant’s competence to stand trial.” (internal quotation marks and citations omitted)). Because
       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Tamika R. Montgomery-Reeves
                                                           Justice




the appellant pled guilty at his first court appearance and did not file a direct appeal, the record is
slim. But we note that the plea paperwork reflects that the appellant had never been a patient at a
mental hospital.
                                                  2